Citation Nr: 1010608	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-30 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation at the housebound 
rate (38 U.S.C.A. § 1114(s)), exclusive of the period from 
May 11, 2006 until January 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to November 
1971.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (VAROIC) in Philadelphia, Pennsylvania.  
The Board previously remanded this case in April 2009.

As noted by the Board in April 2009, a prior appeal arose on 
this issue following a rating action dated in April 2001, 
but, as clearly indicated in an August 2004 VA letter, that 
appeal concerned a "draft rating" that "was never 
promulgated because it was not correct...and not properly 
approved."  Instead, a further VA notice letter was 
furnished to the Veteran in November 2005, and the rating 
decision from which this appeal arose was issued in February 
2006.

The Board also noted previously that the February 2006 rating 
decision lists the Veteran's service-connected disorders at 
that time as posttraumatic stress disorder (PTSD) (70 percent 
disabling); a right above the knee amputation (60 percent 
disabling); a shell fragment wound of the left leg with 
muscle loss of Group XI, traumatic thrombophlebitis of the 
left leg, and a left eye injury with glaucoma post 
keratoplasty (all 30 percent disabling); lumbosacral strain, 
loss of motion of the left knee, healed fractures of the 
right hand, and a scar of the left leg (all 10 percent 
disabling); and defective hearing (zero percent disabling).  
The Philadelphia VAROIC indicated that SMC under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) had been in effect on 
account of anatomical loss of one foot from November 19, 
1971, and also on account of loss of use of one eye having 
only light perception from July 11, 1983.

The Board also previously noted that, in a June 2007 rating 
decision, the VAROIC granted service connection for 
glenohumeral arthritis of both shoulders, status post total 
shoulder replacement.  The left shoulder was assigned a 100 
percent evaluation from May 11, 2006, and a 20 percent 
evaluation from June 1, 2007.  The right shoulder was 
assigned a 100 percent evaluation from November 10, 2006, and 
a 30 percent evaluation from January 1, 2008.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5051 (2009).  The VAROIC also 
addressed the Veteran's recent left total knee replacement 
(previously rated as loss of motion) and granted a 100 
percent evaluation from July 5, 2006 and a 30 percent 
evaluation from September 1, 2007.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009).  The VAROIC also granted SMC 
under 38 U.S.C.A. § 1114(s) for the period from May 11, 2006 
to January 1, 2008, on account of glenohumeral arthritis of 
the left shoulder, status post left shoulder replacement 
rated at 100 percent and additional service-connected 
disabilities of PTSD and a right above the knee amputation 
independently ratable at 60 percent or more.  As it did in 
April 2009, the Board views the June 2007 rating decision as 
a partial grant insofar as SMC under 38 U.S.C.A. § 1114(s) 
was granted for the period from May 11, 2006 until January 1, 
2008 in light of the post-surgical ratings assigned.  The 
appeal has not been satisfied for the periods prior to May 
11, 2006 or beginning on January 1, 2008.  Accordingly, the 
Board recharacterized the issue on appeal to reflect this in 
its April 2009 remand.

In April 2009, the Board also referred an August 2007 
statement by the Veteran, in which he inquired about the 
current status of his claim for service connection for 
"donor site of muscle graft" and for benefits under 
38 C.F.R. § 4.30 for a muscle graft to his left leg, to the 
VAROIC for appropriate action.  As the record before the 
Board does not contain the adjudication of these matters, 
despite being noted in the April 2009 remand, they are again 
referred to the VAROIC for appropriate action.


FINDING OF FACT

Exclusive of the period from May 11, 2006 until January 1, 
2008, the Veteran has not been assigned a 100 percent 
evaluation for any single disability, and the evidence does 
not establish that he has been permanently housebound by 
reason of service-connected disability or disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
at the housebound rate (38 U.S.C.A. § 1114(s)), exclusive of 
the period from May 11, 2006 until January 1, 2008, have not 
been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.350 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to special monthly compensation at the 
housebound rate

Under 38 C.F.R. § 3.350(i), the special monthly compensation 
rate provided by 38 U.S.C.A. 1114(s) is payable where the 
Veteran has a single service-connected disability rated as 
100 percent and: (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems; or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This "housebound" requirement is met when the Veteran is 
substantially confined as a direct result of service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  

Exclusive of the time period from May 11, 2006 until January 
1, 2008, the Veteran's service-connected disorders and 
current evaluations include posttraumatic stress disorder 
(PTSD) (70 percent disabling); a right above the knee 
amputation (60 percent disabling); a shell fragment wound of 
the left leg with muscle loss of Group XI, traumatic 
thrombophlebitis of the left leg, a left eye injury with 
glaucoma post keratoplasty, status post left knee 
replacement, and glenohumeral arthritis of the right shoulder 
(all 30 percent disabling); glenohumeral arthritis of the 
left shoulder (20 percent disabling); lumbosacral strain, 
healed fractures of the right hand, and a scar of the left 
leg (all 10 percent disabling); and defective hearing (zero 
percent disabling).  

Other than during the noted time period from May 11, 2006 
until January 1, 2008, the Veteran has not been evaluated at 
the 100 percent rate for any single disability.  As such, the 
criteria of 38 C.F.R. § 3.350(i)(1) have not been met.  The 
question now becomes whether the Veteran is permanently 
housebound by reason of service-connected disabilities, under 
38 C.F.R. § 3.350(i)(2).

In this regard, the Board notes that a VA Form 21-2680 
(Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance) from January 2006 indicates that 
the Veteran was only able to leave home for medical 
appointments with somebody else driving and that he needed a 
driver at present secondary to surgery.  The examiner did not 
specify whether the Veteran was substantially confined as a 
direct result of service-connected disabilities to his 
dwelling and the immediate premises, or whether it was 
reasonably certain that the disabilities and resultant 
confinement would continue throughout his lifetime.   

A VA aid and attendance/housebound examination report from 
the same month contains a description of the Veteran's 
different service-connected disabilities.  The examination 
report indicates that the Veteran was using both crutches and 
a wheelchair.  During the examination, the Veteran stated 
that he was able to bathe independently, other than needing 
his wife to help him with back.  He dressed independently, 
other than pulling on a button-down shirt or jacket.  He was 
able to use the toilet independently and manage his 
medications.  His wife did the cooking, cleaning, and 
shopping.  The only assistance the Veteran needed with his 
activities of daily living was transportation to the doctor's 
office.  The examiner noted that the Veteran was requesting 
aid and attendance/housebound status secondary to his 
disabilities, but the examiner further stated that, 
currently, the Veteran's only skilled need was a daily 
dressing change done by a home care nurse.  

The specific criteria of 38 C.F.R. § 3.350(i)(2), namely 
whether the Veteran was substantially confined as a direct 
result of service-connected disabilities to his dwelling and 
the immediate premises and whether it was reasonably certain 
that the disabilities and resultant confinement would 
continue throughout his lifetime, were not addressed in the 
reports of VA examinations from January 2006 and April 2007.  
Rather, these reports concerned, respectively, the nature and 
severity of the Veteran's service-connected PTSD and shoulder 
disabilities.  The April 2007 report, however, does indicate 
that the Veteran was "able to perform all activities of 
daily living, such as bathing and dressing."

In April 2009, the Board remanded this case for, among other 
things, a VA examination addressing whether the criteria of 
38 C.F.R. § 3.350(i)(2) had been met.  The Veteran was 
notified in June 2009 that he would be scheduled for such an 
examination.  In the same month, however, he responded with 
the following statement:

Based on the evidence of record, I will 
not be sending in any additional 
evidence.  I am not willing to report for 
any VA exam.  I would like my case based 
on evidence of record.  

In this regard, the Board notes that it is well-established 
that VA's duty to assist a claimant is not always a "one-way 
street."  A claimant seeking assistance cannot passively 
wait for it in those circumstances where his participation, 
such as reporting for a VA examination, is necessary in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Here, the Veteran's unambiguous 
refusal to report for a VA examination precludes the 
possibility of obtaining evidence that might support his 
claim.  

The Board is accordingly compelled to decide this claim on 
the basis of the evidence presently of record.  At this 
juncture, however, the Veteran is not rated at 100 percent 
for any disabilities, and there is no indication from the 
prior examination reports and other evidence of record that 
he is substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises, or that it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.350(i)(2).  

For all of the above reasons, the Board finds that the 
criteria for special monthly compensation at the housebound 
rate (38 U.S.C.A. § 1114(s)), exclusive of the period from 
May 11, 2006 until January 1, 2008, have not been met, and 
the preponderance of the evidence is against the Veteran's 
claim for that benefit.  The claim must accordingly be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, the Veteran was furnished with a notice letter 
addressing this claim in November 2005, prior to the issuance 
of the appealed rating decision.  A further letter was 
furnished to the Veteran in June 2009, subsequent to the 
Board's April 2009 remand.  A description of VA's practices 
in assigning disability evaluations and effective dates for 
those evaluations was also included in this letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
noted above, the Veteran responded to this letter in the same 
month.  The Veteran's claim was subsequently readjudicated in 
an October 2009 Supplemental Statement of the Case.  This 
course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained 
records corresponding to all treatment for the claimed 
disorders described by the Veteran, and all instructions 
included in the April 2009 remand have been complied with to 
the extent possible.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  In this regard, and as noted in detail above, 
the Veteran's has refused to report for a further VA 
examination, as requested in the April 2009 remand.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to special monthly compensation at the housebound 
rate (38 U.S.C.A. § 1114(s)), exclusive of the period from 
May 11, 2006 until January 1, 2008, is denied.



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


